ORDER
PER CURIAM.
Juan Antonio Rodriguez (“Rodriguez”) appeals the denial, following an evidentiary hearing, of his motion for post-conviction relief under Rule 29.15.1 In his sole point on appeal, Rodriguez claims that his trial counsel was ineffective for failing to request that a self-defense instruction be submitted to the jury during his trial for murder and armed criminal action. Having reviewed the record on appeal, we find no error. As a full written opinion would serve no jurisprudential purpose, the parties have been provided with a memorandum explaining the reasoning of the court and the judgment of the motion court is affirmed pursuant to rule 84.16(b).

. All rules cited are Missouri Rules of Court (2006) unless otherwise noted.